     Case 2:18-cv-02910-MCE-DB Document 37 Filed 07/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                      IN THE UNITED STATES DISTRICT COURT

10     FOR THE EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

11
     GLORIA CAVES and TAMIM KABIR, On        Case No. 2:18-cv-02910-MCE-DB
12   Behalf of Themselves and All Others
     Similarly Situated,                     ORDER GRANTING PLAINTIFFS’
13                                           APPLICATION FOR LEAVE TO FILE
                          Plaintiffs,        REPLY IN SUPPORT OF PLAINTIFFS’
14                                           MOTION FOR PRELIMINARY
                   v.                        APPROVAL OF SETTLEMENT AND
15                                           CLASS NOTICE THAT EXCEEDS THE
     WALGREEN CO.,                           PAGE LIMIT
16
                          Defendant.         Judge: Hon. Morrison C. England, Jr.
17

18

19
20

21

22

23

24

25

26

27

28


         ORDER GRANTING PLAINTIFFS’ APPLICATION TO INCREASE PAGE LIMIT FOR REPLY
      Case 2:18-cv-02910-MCE-DB Document 37 Filed 07/22/20 Page 2 of 2


 1                                               ORDER
 2          The Court, having read and considered Plaintiffs’ Application for Leave to File Reply in
 3   Support of Plaintiffs’ Motion for Preliminary Approval of Settlement and Class Notice that Exceeds
 4   the Page Limit and finding good cause appearing, IT IS HEREBY ORDERED that:
 5          The page limit for Plaintiffs’ reply brief shall be increased from 10 to 15 pages, exclusive of
 6   exhibits, declaration, attachments and tables of contents and table of authorities.
 7          IT IS SO ORDERED.
     Dated: July 22, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                      1
             ORDER GRANTING PLAINTIFFS’ APPLICATION TO INCREASE PAGE LIMIT FOR REPLY
